Exhibit 10.2

SECURITY AGREEMENT

This SECURITY AGREEMENT (as the same may from time to time be amended, restated
or otherwise modified, this “Agreement”) is made as of the 29th day of May, 2009
by WEBMEDIABRANDS INC., a Delaware corporation, (“Borrower”), in favor of ALAN
M. MECKLER, a New York resident (“Lender”).

1. Recitals.

WHEREAS, Lender has made a loan (the “Loan”) to the Borrower and
Mediabistro.com, Inc. as evidenced by a Promissory Note of even date herewith
(the “Note”) from Borrower and Mediabistro.com, Inc. to Lender in the original
principal amount of Seven Million One Hundred Ninety Seven Thousand One Hundred
Forty Three and  21/100 Dollars ($7,197,143.21);

WHEREAS, Borrower deems it to be in its direct pecuniary and business interests
that Borrower to obtain the Loan from the Lender; and

WHEREAS, Borrower understands that Lender is willing to make the Loan to
Borrower only upon certain terms and conditions, one of which is that Borrower
grant to Lender a security interest in and an assignment of the Collateral, as
hereinafter defined, and this Agreement is being executed and delivered in
consideration of the Loan and for other valuable consideration.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, Borrower and Lender agree as
follows:

2. Definitions. Except as specifically defined herein, terms that are defined in
the U.C.C. are used herein as so defined. As used in this Agreement, the
following terms shall have the following meanings:

“Account” means all of Borrower’s accounts, as defined in the U.C.C.

“Account Debtor” means any Person obligated to pay all or any part of any
Account in any manner and includes (without limitation) any guarantor thereof or
other accommodation party therefor.

“Business Day” means any day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in New
York, New York.

“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by Borrower with a financial institution
designated by Lender, from which account Lender shall have the exclusive right
to withdraw funds until all of the Obligations are paid in full.



--------------------------------------------------------------------------------

“Cash Security” means all cash, instruments, Deposit Accounts, and other cash
equivalents, whether matured or unmatured, whether collected or in the process
of collection, upon which Borrower presently has or may hereafter have any
claim, wherever located, including but not limited to any of the foregoing that
are presently or may hereafter be existing or maintained with, issued by, drawn
upon, or in the possession of Lender.

“Collateral” means all of Borrower’s existing and future (a) personal property;
(b) Accounts, Investment Property, instruments, contract rights, chattel paper,
documents, supporting obligations, letter-of-credit rights, Pledged Notes,
commercial tort claims, General Intangibles, Inventory and Equipment; (c) Cash
Security; and (d) Proceeds of any of the foregoing.

“Companies” means Borrower and all Subsidiaries of Borrower.

“Company” means Borrower or a Subsidiary of Borrower.

“Default Rate” means the interest rate applicable after any Event of Default (as
defined in the Note) under the Note.

“Deposit Account” means (a) a deposit account, as defined in the U.C.C., (b) any
other deposit account, and (c) any demand, time, savings, checking, passbook or
similar account maintained with a bank, savings and loan association, credit
union, or similar organization; provided that Deposit Account shall exclude any
Deposit Account that is a trust or special account exclusively comprised of
funds for (i) payroll (and related payroll taxes), (ii) 401(k) and other
retirement plans and employee benefits, including rabbi trusts for deferred
compensation, (iii) health care benefits, and (iv) escrow arrangements (e.g.,
environmental indemnity accounts).

“Equipment” means all of Borrower’s equipment, as defined in the U.C.C.

“Event of Default” means an event or condition that constitutes an Event of
Default, as defined in Section 16.1 hereof.

“Foreign Subsidiary” means a Subsidiary of Borrower that is organized under the
laws of any jurisdiction other than the United States, any State thereof or the
District of Columbia.

“General Intangibles” means all of Borrower’s (a) general intangibles, as
defined in the U.C.C.; and (b) choses in action, causes of action, intellectual
property, customer lists, corporate or other business records, inventions,
designs, patents, patent applications, service marks, registrations, trade
names, trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.

“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government, any
securities exchange and any self-regulatory organization exercising such
functions.

 

2



--------------------------------------------------------------------------------

“Immaterial Deposit Account” means a Deposit Account maintained by Borrower or
Mediabistro.com Inc., a Delaware corporation (“Mediabistro”) that at all times,
has a balance of less than One Hundred Thousand Dollars ($100,000); provided
that the Immaterial Deposit Accounts of Borrower and Mediabistro shall not, at
any time, aggregate in excess of One Hundred Thousand Dollars ($100,000).

“Inventory” means all of Borrower’s inventory, as defined in the U.C.C.

“Investment Property” means all of Borrower’s investment property, as defined in
the U.C.C., unless the Uniform Commercial Code as in effect in another
jurisdiction would govern the perfection and/or priority of a security interest
in investment property, and, in such case, investment property shall be defined
in accordance with the law of that jurisdiction as in effect from time to time.

“ITU Application” shall mean a trademark application filed with the USPTO
pursuant to 15 U.S.C. § 1051(b).

“Lender” means Alan M. Meckler, a New York resident.

“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, leasing (other than operating leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.

“Loan Documents” means, collectively, this Agreement, the Note, any documents
executed in connection with the Note, and any documents that secure the Note,
and any document executed by Borrower in connection with obligations that are
secured by the security interest granted under this Agreement; as any of the
foregoing may from time to time be amended, restated or otherwise modified or
replaced, and any other document delivered pursuant thereto.

“Obligations” means, collectively, (a) all indebtedness and other obligations
now owing or hereafter incurred by Borrower under the Note and the other Loan
Documents, and includes the principal of and interest on the Loan; (b) each
renewal, extension, consolidation or refinancing of the Note, in whole or in
part; (c) the Accommodation Fee and all fees and other amounts payable to Lender
pursuant to the Note or any other Loan Document; and (d) all Related Expenses.

“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.

“Pledged Notes” means the promissory notes payable to Borrower, as described on
Schedule 1 hereto, if any, and any additional or future note with an unpaid
principal amount exceeding One Hundred Thousand Dollars ($100,000) that may
hereafter from time to time be payable to Borrower.

 

3



--------------------------------------------------------------------------------

“Proceeds” means (a) proceeds as defined in the U.C.C., and any other proceeds,
and (b) whatever is received upon the sale, exchange, collection or other
disposition of Collateral or proceeds, whether cash or non-cash. Cash proceeds
include, without limitation, moneys, checks and Deposit Accounts. Proceeds
include, without limitation, any Account arising when the right to payment is
earned under a contract right, any insurance payable by reason of loss or damage
to the Collateral, and any return or unearned premium upon any cancellation of
insurance. Except as expressly authorized in this Agreement, the right of Lender
to Proceeds specifically set forth herein or indicated in any financing
statement shall never constitute an express or implied authorization on the part
of Lender to a Company’s sale, exchange, collection or other disposition of any
or all of the Collateral.

“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, reasonable
attorneys’ fees, legal expenses, judgments, suits and disbursements)
(a) incurred by Lender, or imposed upon or asserted against Lender, in any
attempt by Lender to (i) enforce this Agreement, the Note or any Related
Writing, any Loan Document, or to obtain, preserve or perfect any security
interest evidenced by this Agreement, the Note, any Loan Document, or any
Related Writing; (ii) obtain payment, performance or observance of any and all
of the Obligations; or (iii) maintain, insure, audit, collect, preserve,
repossess or dispose of any of the collateral securing the Obligations or any
part thereof, including, without limitation, costs and expenses for appraisals,
assessments and audits of any Company or any such collateral; or (b) incidental
or related to (a) above, including, without limitation, interest thereupon from
the date incurred, imposed or asserted until paid at the Default Rate.

“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by Borrower, any guarantor of
payment or any mortgagor, or any officers or agents of any of the foregoing, to
Lender pursuant to or otherwise in connection with the Obligations.

“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by Borrower or by one or more
other subsidiaries of Borrower or by Borrower and one or more subsidiaries of
Borrower, (b) a partnership, limited liability company or unlimited liability
company of which Borrower, one or more other subsidiaries of Borrower or
Borrower and one or more subsidiaries of Borrower, directly or indirectly, is a
general partner or managing member, as the case may be, or otherwise has an
ownership interest greater than fifty percent (50%) of all of the ownership
interests in such partnership, limited liability company or unlimited liability
company, or (c) any other Person (other than a corporation, partnership, limited
liability company or unlimited liability company) in which Borrower, one or more
other subsidiaries of Borrower or Borrower and one or more subsidiaries of
Borrower, directly or indirectly, has at least a majority interest in the Voting
Power or the power to elect or direct the election of a majority of directors or
other governing body of such Person.

 

4



--------------------------------------------------------------------------------

“Trademark Act” shall mean the U.S. Trademark Act of 1946, as amended.

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
New York.

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time in
the relevant state or states.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

3. Security Interest. In consideration of and as security for the full and
complete payment of all of the Obligations, Borrower hereby grants to Lender a
security interest in and an assignment of the Collateral as security for the
Obligations. Borrower and Lender hereby acknowledge and agree that, with respect
to any ITU Application included within the Collateral, to the extent such an ITU
Application would, under the Trademark Act, be deemed to be transferred in
violation of 15 U.S.C. § 1060(a) as a result of the security interest granted
herein, or otherwise invalidated or made unenforceable as a result of the
execution or performance of this Agreement, no security interest shall be deemed
to have been granted in such ITU Application (notwithstanding the provisions of
this Agreement or any other Loan Document) until such time as the circumstances
that would give rise to such violation, invalidation or unenforceability no
longer exist.

4. Representations and Warranties. Borrower hereby represents and warrants to
Lender as follows:

4.1. Borrower is a corporation duly organized, validly existing and in good
standing under the laws of its state of incorporation and is duly qualified to
do business in each state in which a failure to so qualify would have a material
adverse effect on Borrower.

4.2. Borrower has full power, authority and legal right to pledge the
Collateral, to execute and deliver this Agreement, and to perform and observe
the provisions hereof. The officers acting on Borrower’s behalf have been duly
authorized to execute and deliver this Agreement. This Agreement is valid and
binding upon Borrower in accordance with the terms hereof.

4.3. Neither the execution and delivery of this Agreement, nor the performance
and observance of the provisions hereof, by Borrower will materially conflict
with, or constitute a material violation or default under, any provision of any
applicable law or of any contract (including, without limitation, Borrower’s
articles of incorporation and bylaws or code of regulations or of any other
writing binding upon Borrower in any manner.

 

5



--------------------------------------------------------------------------------

4.4. Borrower is organized solely under the laws of the State of Delaware and
has not continued existence from any other jurisdiction. Other than the change
of name from Jupitermedia Corporation to WebMediaBrands Inc., Borrower has not
changed its name during the last five years. Borrower’s chief executive office
is set forth on Schedule 4.4 hereto. Borrower has places of business or
maintains Collateral at the locations set forth on Schedule 4.4 hereto.

4.5. Except with respect to the security interests previously granted to KeyBank
to be terminated on the date hereof, and except as set forth on Schedule 2
hereto, (a) there is no effective U.C.C. Financing Statement outstanding
covering the Collateral, or any part thereof; (b) none of the Collateral is
subject to any security interest or Lien of any kind; (c) the Internal Revenue
Service has not alleged the nonpayment or underpayment of any tax by Borrower or
threatened to make any assessment in respect thereof; and (d) Lender has a valid
and enforceable first security interest in the Collateral (to the extent
perfection can be accomplished by the filing of a U.C.C. Financing Statement)
that is the type in which a security interest may be created under the U.C.C. by
the execution of a security agreement and perfected by the filing of a U.C.C.
Financing Statement (other than commercial tort claims).

4.6. Borrower has received consideration that is the reasonably equivalent value
of the obligations and liabilities that Borrower has incurred to Lender.
Borrower is not insolvent, as defined in any applicable state or federal
statute, nor will Borrower be rendered insolvent by the execution and delivery
of this Agreement to Lender or any other documents executed and delivered to
Lender in connection herewith. Borrower has not engaged, nor is Borrower about
to engage, in any business or transaction for which the assets retained by it
are or will be an unreasonably small amount of capital, taking into
consideration the obligations to Lender incurred hereunder. Borrower does not
intend to, nor does it believe that it will, incur debts beyond its ability to
pay such debts as they mature.

4.7. At the execution and delivery hereof, no Event of Default will exist.

4.8. [Intentionally omitted]

5. Insurance. Borrower shall at all times maintain insurance upon its Inventory,
Equipment and other personal and real property with financially sound and
reputable insurance companies in at least such amounts and against at least such
risks as are generally insured against in the same general area by companies
engaged in the same or similar business, with provisions reasonably satisfactory
to Lender for payment of all casualty losses thereunder to Lender and Borrower
as their interests may appear (loss payable endorsement in favor of Lender),
and, if required by Lender, Borrower shall deposit the policies with Lender. Any
such policies of insurance shall provide for no fewer than thirty (30) days
prior written notice of cancellation to Lender. Any sums received by Lender in
payment of insurance losses, transfers or takings under the policies, where the
sums received from such loss, transfer or taking are in excess of Five Hundred
Thousand Dollars ($500,000.00 (“Insurance Funds”), shall be held by Lender, (the

 

6



--------------------------------------------------------------------------------

“Insurance Account”), as security for the Obligations; provided that, if, within
sixty (60) days after any casualty loss covered by insurance, Borrower notifies
Lender that Borrower intends to replace, rebuild or restore the affected
property, then Lender shall release such Insurance Funds to Borrower for the
purpose of replacing, rebuilding or restoring the affected property. If such
replacement rebuilding or restoration is not (a) commenced within six months of
the date of the casualty loss with respect thereto, or (b) substantially
completed within twelve (12) months of such commencement date (or such longer
period of time necessary to complete the work with reasonable diligence, if
approved by Lender in writing, in its reasonable discretion), Borrower shall
immediately deposit such Insurance Funds into the Insurance Account. In
addition, any amounts of such Insurance Funds not applied to the costs of the
replacement or restoration of the affected property shall be immediately
deposited in the Insurance Account upon the completion of such replacement or
restoration. Lender is hereby authorized to act as attorney-in-fact for
Borrower, from and during the continuance of an Event of Default, in obtaining,
adjusting, settling and canceling such insurance and indorsing any drafts. In
the event of failure to provide such insurance as herein provided, Lender may,
at its option, provide such insurance and Borrower shall pay to Lender, upon
demand, the cost thereof. Should Borrower fail to pay such sum to Lender upon
demand, interest shall accrue thereon, from the date of demand until paid in
full, at the Default Rate. Within ten (10) days of Lender’s written request,
Borrower shall furnish to Lender such information about Borrower’s insurance as
Lender may from time to time reasonably request, which information shall be
prepared in form and detail satisfactory to Lender and certified by a Financial
Officer of Borrower.

6. Taxes and Other Borrower Obligations. Borrower shall pay in full (a) prior in
each case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate reserves have been established in accordance
with generally accepted accounting principles) for which Borrower may be or
become liable or to which any or all of Borrower’s properties may be or become
subject; (b) all of Borrower’s wage obligations to Borrower’s employees in
compliance with the Fair Labor Standards Act (29 U.S.C. 206-207) or any
comparable provisions; and (c) all of Borrower’s material obligations calling
for the payment of money (except only those so long as and to the extent that
the same shall be contested in good faith and for which adequate reserves have
been established in accordance with generally accepted accounting principles)
before such payment becomes overdue.

7. Corporate Names and Location of Collateral. Borrower shall not (a) change its
name, or (b) change its jurisdiction or form of organization or extend or
continue its existence in or to any other jurisdiction (other than its
jurisdiction of organization at the date of this Agreement) unless, in each
case, Borrower shall provide Lender with at least ten (10) days prior written
notice thereof. Lender is hereby authorized to file new U.C.C. Financing
Statements describing the Collateral and otherwise in form and substance
sufficient for recordation wherever necessary or appropriate, as determined in
Lender’s sole discretion, to perfect or continue perfected the security interest
of Lender in the Collateral. Borrower shall pay all filing and recording fees
and taxes in connection with the filing or recordation of such U.C.C. Financing
Statements and shall immediately reimburse Lender therefor if Lender pays the
same. Such amounts not so paid or reimbursed shall be Related Expenses.

 

7



--------------------------------------------------------------------------------

8. Notice. Borrower shall give Lender prompt written notice if any Event of
Default shall occur hereunder or if the Internal Revenue Service shall allege
the nonpayment or underpayment of any tax by Borrower or threaten to make any
assessment in respect thereof.

9. Financial Records. Borrower shall (a) maintain at all times true and complete
financial records and books of accounts in accordance with generally accepted
accounting principles consistently applied and, without limiting the generality
of the foregoing, prepare authentic invoices for all of the Accounts; (b) render
to Lender, forthwith upon each request of Lender, such financial statements of
Borrower’s financial condition and operations, including but not limited to
Borrower’s tax returns, and such reports of the Accounts, as Lender may from
time to time request; (c) give Lender prompt written notice whenever any Account
Debtor shall become in default in any manner or assert any defense or offset and
whenever any other event, omission, condition or thing having a material adverse
effect on any Account shall occur or arise; and (d) forward to Lender, upon
request of Lender, whenever made, (i) invoices, sales journals or other
documents satisfactory to Lender, as the case may be, that summarize the
Accounts, certified by an officer of Borrower, (ii) within the time specified by
Lender, an aging report of the Accounts then outstanding setting forth, in such
form and detail and with such representations and warranties as Lender may from
time to time require, the unpaid balances of all invoices billed respectively
during that period and during each of the three next preceding periods, and
certified by an officer of Borrower, and (iii) with respect to the Inventory and
any other Collateral, such reports and other documents that are reasonably
satisfactory to Lender.

10. Transfers, Liens and Modifications Regarding Collateral. Borrower shall not,
without Lender’s prior written consent, except as set forth on Schedule 2
hereto, (a) sell, assign, transfer or otherwise dispose of, or grant any option
with respect to, or create, incur, or permit to exist any pledge, lien,
mortgage, hypothecation, security interest, charge, option or any other
encumbrance with respect to any of the Collateral, or any interest therein, or
Proceeds, except for the lien and security interest provided for by this
Agreement and any security agreement securing only Lender; or (b) enter into or
assent to any amendment, compromise, extension, release or other modification of
any kind of, or substitution for, any of the Accounts except in the ordinary
course of business of Borrower.

11. Collateral. Borrower shall:

(a) at all reasonable times (but not, except after the occurrence and during the
continuance of an Event of Default, more than two times per fiscal year) allow
Lender by or through any of Lender’s officers, agents, employees, attorneys or
accountants to (i) examine, inspect and make extracts from Borrower’s books and
other records, including, without limitation, the tax returns of Borrower,
(ii) after the occurrence and during the continuance of an Event of Default,
arrange for verification of the Accounts, under reasonable procedures, directly
with Account Debtors or by other methods, and (iii) examine and inspect the
Inventory and Equipment, wherever located;

(b) promptly furnish to Lender, upon request, (i) additional statements and
information with respect to the Collateral, and all writings and information
relating to or

 

8



--------------------------------------------------------------------------------

evidencing any of the Accounts (including, without limitation, computer
printouts or typewritten reports listing the mailing addresses of all present
Account Debtors), and (ii) any other writings and information as Lender may
request;

(c) [reserved];

(d) promptly notify Lender in writing of any information that Borrower has or
may receive with respect to a material amount of the Collateral that might
reasonably be determined to materially and adversely affect the value thereof or
the rights of Lender with respect thereto;

(e) to the extent deemed prudent by Borrower (to be determined by Borrower
acting in good faith) maintain the Equipment in good operating condition and
repair, ordinary wear and tear excepted, making all necessary replacements
thereof so that the value and operating efficiency thereof shall at all times be
maintained and preserved;

(f) deliver to Lender, to hold as security for the Obligations, within ten
Business Days after the written request of Lender, all certificated Investment
Property owned by Borrower, in suitable form for transfer by delivery, or
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to Lender, or in the event such
Investment Property is in the possession of a securities intermediary or
credited to a securities account, execute with the related securities
intermediary an investment property control agreement over such securities
account in favor of Lender in form and substance reasonably satisfactory to
Lender;

(g) upon request of Lender, execute and deliver with a financial institution
that holds a Deposit Account in the name of Borrower, if such Deposit Account is
not an Immaterial Deposit Account, a control agreement over such Deposit Account
in favor of Lender, in form and substance satisfactory to Lender; and

(h) upon request of Lender, promptly take such action and promptly make,
execute, and deliver all such additional and further items, deeds, assurances,
instruments and any other writings as Lender may from time to time deem
necessary or appropriate, including, without limitation, chattel paper, to carry
into effect the intention of this Agreement or so as to completely vest in and
ensure to Lender its rights hereunder and in or to the Collateral.

Borrower hereby authorizes Lender to file U.C.C. Financing Statements with
respect to the Collateral. If certificates of title or applications for title
are issued or outstanding with respect to any of the Inventory or Equipment
(valued individually in excess of Two Hundred Thousand Dollars ($200,000),
Borrower shall, upon request of Lender, (i) execute and deliver to Lender a
short form security agreement, in form and substance satisfactory to Lender, and
(ii) deliver such certificate or application to Lender and cause the interest of
Lender to be properly noted thereon. Borrower hereby authorizes Lender or
Lender’s designated agent (but without obligation by Lender to do so) to incur
Related Expenses (whether prior to, upon, or subsequent to any Event of
Default), and Borrower shall promptly repay, reimburse, and indemnify Lender for
any and all Related Expenses. If Borrower fails to keep and maintain the
Equipment in good operating condition, ordinary wear and tear excepted, Lender
may (but shall not be required to) so maintain or repair all or any part of the
Equipment and the cost thereof shall be a Related Expense. All Related Expenses
are payable to Lender upon demand therefore.

 

9



--------------------------------------------------------------------------------

12. Collections and Receipt of Proceeds by Borrower.

(a) Prior to exercise by Lender of its rights under this Agreement, both (i) the
lawful collection and enforcement of all of the Accounts, and (ii) the lawful
receipt and retention by Borrower of all Proceeds of all of the Accounts and
Inventory shall be as the agent of Lender.

(b) Upon written notice to Borrower from Lender after the occurrence of an Event
of Default, a Cash Collateral Account shall be opened by Borrower at a financial
institution designated by Lender and all such lawful collections of the Accounts
and such Proceeds of the Accounts and Inventory shall be remitted daily by
Borrower to Lender in the form in which they are received by Borrower, either by
mailing or by delivering such collections and Proceeds to Lender, appropriately
endorsed for deposit in the Cash Collateral Account. In the event that such
notice is given to Borrower from Lender, Borrower shall not commingle such
collections or Proceeds with any of Borrower’s other funds or property, but
shall hold such collections and Proceeds separate and apart therefrom upon an
express trust for Lender. In such case, Lender may, in its sole discretion, at
any time and from time to time after the occurrence of an Event of Default,
apply all or any portion of the account balance in the Cash Collateral Account
as a credit against the Obligations. If any remittance shall be dishonored, or
if, upon final payment, any claim with respect thereto shall be made against
Lender on its warranties of collection, Lender may charge the amount of such
item against the Cash Collateral Account or any other Deposit Account maintained
by Borrower with Lender, and, in any event, retain the same and Borrower’s
interest therein as additional security for the Obligations. Lender may, in its
sole discretion, at any time and from time to time, release funds from the Cash
Collateral Account to Borrower for use in Borrower’s business. The balance in
the Cash Collateral Account may be withdrawn by Borrower upon termination of
this Agreement and irrevocable payment in full of all of the Obligations.

(c) At Lender’s request, Borrower shall cause all remittances representing
collections and Proceeds of Collateral to be mailed to a lock box at a location
acceptable to Lender, to which Lender shall have access for the processing of
such items in accordance with the provisions, terms, and conditions of Lender’s
customary lock box agreement.

13. Collections and Receipt of Proceeds by Lender. At any time after the
occurrence and during the continuance of an Event of Default, Lender shall, at
all times, have the right, but not the duty, to collect and enforce any or all
of the Accounts as Lender may deem advisable and, if Lender shall at any time or
times elect to do so in whole or in part, Lender shall not be liable to Borrower
except for Lender’s willful misconduct or gross negligence, if any. Borrower
hereby constitutes and appoints Lender, or Lender’s designated agent, as
Borrower’s attorney-in-fact to exercise, at any time after the occurrence and
during the continuance of an Event of Default, all or any of the following
powers which, being coupled with an interest, shall be irrevocable until the
complete and full payment of all of the Obligations:

(a) to receive, retain, acquire, take, endorse, assign, deliver, accept and
deposit, in the name of Lender or Borrower, any and all of Borrower’s cash,
instruments, chattel paper, documents, Proceeds of Accounts, Proceeds of
Inventory, collection of Accounts, and any other writings relating to any of the
Collateral. Borrower hereby waives presentment, demand, notice of dishonor,
protest, notice of protest and any and all other similar notices with respect
thereto, regardless of the form of any endorsement thereof. Lender shall not be
bound or obligated to take any action to preserve any rights therein against
prior parties thereto;

 

10



--------------------------------------------------------------------------------

(b) to transmit to Account Debtors, on any or all of the Accounts, notice of
assignment to Lender thereof and the security interest of Lender and to request
from such Account Debtors at any time, in the name of Lender or Borrower,
information concerning the Accounts and the amounts owing thereon;

(c) to transmit to purchasers of any or all of the Inventory, notice of the
security interest of Lender and to request from such purchasers at any time, in
the name of Lender or Borrower, information concerning the Inventory and the
amounts owing thereon by such purchasers;

(d) to notify and require Account Debtors on the Accounts and purchasers of the
Inventory to make payment of their indebtedness directly to Lender;

(e) to enter into or assent to such amendment, compromise, extension, release or
other modification of any kind of, or substitution for, the Accounts, or any
thereof, as Lender, in its sole discretion, may deem to be advisable;

(f) to enforce the Accounts or any thereof, or any other Collateral, by suit or
otherwise, to maintain any such suit or other proceeding in the name of Lender
or Borrower, and to withdraw any such suit or other proceeding. Borrower agrees
to lend every assistance requested by Lender in respect of the foregoing, all at
no cost or expense to Lender and including, without limitation, the furnishing
of such witnesses and of such records and other writings as Lender may require
in connection with making legal proof of any Account. Borrower agrees to
reimburse Lender in full for all court costs and attorneys’ fees and every other
cost, expense or liability, if any, incurred or paid by Lender or in connection
with the foregoing, which obligation of Borrower shall constitute Obligations,
shall be secured by the Collateral and shall bear interest, until paid, at the
Default Rate; and

(g) to accept all collections in any form relating to the Collateral, including
remittances that may reflect deductions, and to deposit the same, into the Cash
Collateral Account or, at the option of Lender, to apply them as a payment on
the Obligations.

14. Lender’s Authority Under Pledged Notes. For the better protection of Lender
hereunder, Borrower has executed (or will execute, with respect to future
Pledged Notes) an appropriate endorsement on (or separate from) each Pledged
Note and has deposited (or will deposit, with respect to future Pledged Notes)
such Pledged Note with Lender. Borrower irrevocably authorizes and empowers
Lender, after the occurrence and during the continuance of an Event of Default,
to (a) ask for, demand, collect and receive all payments of principal of and

 

11



--------------------------------------------------------------------------------

interest on the Pledged Notes; (b) compromise and settle any dispute arising in
respect of the foregoing; (c) execute and deliver vouchers, receipts and
acquittances in full discharge of the foregoing; (d) exercise, in Lender’s
discretion, any right, power or privilege granted to the holder of any Pledged
Note by the provisions thereof including, without limitation, the right to
demand security or to waive any default thereunder; (e) endorse Borrower’s name
to each check or other writing received by Lender as a payment or other proceeds
of or otherwise in connection with any Pledged Note; (f) enforce delivery and
payment of the principal and/or interest on the Pledged Notes, in each case by
suit or otherwise as Lender may desire; (g) enforce the security, if any, for
the Pledged Notes by instituting foreclosure proceedings, by conducting public
or other sales or otherwise, and to take all other steps as Lender, in its
discretion, may deem advisable in connection with the forgoing; provided,
however, that nothing contained or implied herein or elsewhere shall obligate
Lender to institute any action, suit or proceeding or to make or do any other
act or thing contemplated by this Section 14 or prohibit Lender from settling,
withdrawing or dismissing any action, suit or proceeding or require Lender to
preserve any other right of any kind in respect of the Pledged Notes and the
security, if any, therefor.

15. Use of Inventory and Equipment. Until the exercise by Lender of its rights
under this Agreement, Borrower may (a) retain possession of and use the
Inventory and Equipment in any lawful manner not inconsistent with this
Agreement or with the terms, conditions, or provisions of any policy of
insurance thereon; (b) sell or lease the Inventory in the ordinary course of
business; and (c) use and consume raw materials or supplies, the use and
consumption of which are necessary in order to carry on Borrower’s business.

16. Default and Remedies.

16.1 Any of the following shall constitute an Event of Default under this
Agreement: (a) an Event of Default, as defined in the Note, shall occur under
the Note; (b) any representation, warranty or statement made by Borrower in or
pursuant to this Agreement, any Related Writing, or any Loan Document, shall be
false or erroneous in any material respect; or (c) Borrower shall fail or omit
to perform or observe any agreement made by Borrower in or pursuant to this
Agreement or in any other writing received by Lender pursuant hereto, and such
failure or omission to perform or observe such Agreement or other writing shall
not have been fully corrected within thirty (30) days after the earlier of
(i) any financial officer of Borrower becomes aware of the occurrence thereof,
or (ii) the giving of written notice thereof to Borrower by Lender that the
specified failure or omission is to be remedied.

16.2 Lender shall at all times have the rights and remedies of a secured party
under the U.C.C. and New York law as in effect from time to time, in addition to
the rights and remedies of a secured party provided elsewhere within this
Agreement, in any other Related Writing executed by Borrower or otherwise
provided in law or equity. Upon the occurrence and during the continuance of an
Event of Default and at all times thereafter, Lender may require Borrower to
assemble the Collateral, which Borrower agrees to do, and make it available to
Lender at a reasonably convenient place to be designated by Lender. Lender may,
with or without notice to or demand upon Borrower and with or without the aid of
legal process, make use of such force as may be necessary to enter any premises
where the Collateral, or any part thereof, may be found and to take possession
thereof (including anything found in or on the Collateral that is not

 

12



--------------------------------------------------------------------------------

specifically described in this Agreement, each of which findings shall be
considered to be an accession to and a part of the Collateral) and for that
purpose may pursue the Collateral wherever the same may be found, without
liability for trespass or damage caused thereby to Borrower. After any delivery
or taking of possession of the Collateral, or any thereof, pursuant to this
Agreement, then, with or without resort to Borrower or any other Person or
property, all of which Borrower hereby waives, and upon such terms and in such
manner as Lender may deem advisable, Lender, in its discretion, may sell,
assign, transfer and deliver any of the Collateral at any time, or from time to
time. No prior notice need be given to Borrower or to any other Person in the
case of any sale of Collateral that Lender determines to be perishable or to be
declining speedily in value or that is customarily sold in any recognized
market, but in any other case Lender shall give Borrower no fewer than ten days
prior notice of either the time and place of any public sale of the Collateral
or of the time after which any private sale or other intended disposition
thereof is to be made. Borrower waives advertisement of any such sale and
(except to the extent specifically required by the preceding sentence) waives
notice of any kind in respect of any such sale. At any such public sale, Lender
may purchase the Collateral, or any part thereof, free from any right of
redemption, all of which rights Borrower hereby waives and releases. After
deducting all Related Expenses, and after paying all claims, if any, secured by
liens having precedence over this Agreement, Lender may apply the net proceeds
of each such sale to or toward the payment of the Obligations, whether or not
then due, in such order and by such division as Lender, in its sole discretion,
may deem advisable. Any excess, to the extent permitted by law, shall be paid to
Borrower, and the obligors on the Obligations shall remain liable for any
deficiency. In addition, Lender shall at all times have the right to obtain new
appraisals of Borrower or the Collateral, the cost of which shall be paid by
Borrower.

17. Interpretation. Each right, power or privilege specified or referred to in
this Agreement is cumulative and in addition to and not in limitation of any
other rights, powers and privileges that Lender may otherwise have or acquire by
operation of law, by contract or otherwise. No course of dealing by Lender in
respect of, nor any omission or delay by Lender in the exercise of, any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or of any other right, power or privilege, as Lender
may exercise each such right, power or privilege either independently or
concurrently with others and as often and in such order as Lender may deem
expedient. No waiver, consent or other agreement shall be deemed to have been
made by Lender or be binding upon Lender in any case unless specifically granted
by Lender in writing, and each such writing shall be strictly construed. The
captions to sections herein are inserted for convenience only and shall be
ignored in interpreting the provisions of this Agreement.

18. Costs, Expenses and Taxes. Borrower agrees to pay on demand all costs and
expenses of Lender and all Related Expenses, including, but not limited to
(a) participation, administration, travel and out-of-pocket expenses, including
but not limited to attorneys’ fees and expenses, of Lender in connection with
the preparation, negotiation and closing of the Note, Mirror Note (as defined in
the Note), any Related Writing and any Loan Documents and the administration of
the Loan Documents, the collection and disbursement of all funds hereunder and
the other instruments and documents to be delivered hereunder, (b) extraordinary
expenses of Lender in connection with the administration of the Loan Documents
and the other

 

13



--------------------------------------------------------------------------------

instruments and documents to be delivered hereunder, and (c) the reasonable fees
and out-of-pocket expenses of special counsel for Lender, with respect to the
foregoing, and of local counsel, if any, who may be retained by said special
counsel with respect thereto. Borrower also agrees to pay on demand all costs
and expenses of Lender, including reasonable attorneys’ fees and expenses, in
connection with the restructuring or enforcement of the Obligations, this
Agreement or any Related Writing. In addition, Borrower shall pay any and all
stamp, transfer, documentary and other taxes, assessments, charges and fees
payable or determined to be payable in connection with the execution and
delivery of the Loan Documents, and the other instruments and documents to be
delivered hereunder, and agrees to hold Lender harmless from and against any and
all liabilities with respect to or resulting from any delay in paying or failure
to pay such taxes or fees, other than those liabilities resulting from the gross
negligence or willful misconduct of Lender, in each case as determined by a
court of competent jurisdiction. All obligations provided for in this Section
shall survive any termination of this Agreement.

19. Indemnification. Borrower agrees to defend, indemnify and hold harmless
Lender (and its affiliates, officers, directors, attorneys, agents and
employees) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
reasonable attorneys’ fees) or disbursements of any kind or nature whatsoever
that may be imposed on, incurred by or asserted against Lender in connection
with any investigative, administrative or judicial proceeding (whether or not
Lender shall be designated a party thereto) or any other claim by any Person
relating to or arising out of any Loan Document or any actual or proposed use of
proceeds of the Loans or any of the Obligations, or any activities of any
Company or its affiliates; provided that Lender (and its affiliates, officers,
directors, attorneys, agents and employees) shall not have the right to be
indemnified under this Section for its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction. All obligations
provided for in this Section shall survive any termination of this Agreement.

20. Notice. All notices, requests, demands and other communications provided for
hereunder shall be in writing and, if to Borrower, mailed or delivered to it,
addressed to it at the address specified on the signature page of this
Agreement, if to Lender, mailed or delivered to it, addressed to Alan M.
Meckler, 435 East 52nd Street, Apt. 16C2, New York, New York 10022, or, as to
each party, at such other address as shall be designated by such party in a
written notice to each of the other parties. All notices, statements, requests,
demands and other communications provided for hereunder shall be deemed to be
given or made when delivered or two Business Days after being deposited in the
mails with postage prepaid by registered or certified mail, addressed as
aforesaid, or sent by facsimile with telephonic confirmation of receipt, except
that all notices hereunder shall not be effective until received.

21. Successors and Assigns. This Agreement shall be binding upon Borrower and
Borrower’s successors and assigns and shall inure to the benefit of and be
enforceable and exercisable by Lender for the benefit of Lender and its
respective successors and assigns.

22. Severability. If, at any time, one or more provisions of this Agreement is
or becomes invalid, illegal or unenforceable in whole or in part, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

14



--------------------------------------------------------------------------------

23. Termination. At such time as the Obligations shall have been irrevocably
paid in full and the Note terminated and not replaced by any other credit
facility with Lender, Borrower shall have the right to terminate this Agreement.
Upon written request of Borrower, Lender shall (a) promptly file appropriate
termination statements, cancel all control agreements and return all physically
pledged Collateral, and (b) execute and deliver to Borrower all deeds,
assignments, and other instruments as may be necessary or proper to release
Lender’s security interest in the Collateral and to re-vest in Borrower full
title to the Collateral, subject to any disposition thereof that may have been
made by Lender pursuant hereto. Borrower will indemnify Lender in all respects
for all costs incurred by Lender in connection with such termination.

24. Entire Agreement. This Agreement integrates all of the terms and conditions
with respect to the Collateral and supersedes all oral representations and
negotiations and prior writings, if any, with respect to the subject matter
hereof.

25. Headings; Execution. The headings and subheadings used herein are for
convenience of reference only and shall be ignored in interpreting the
provisions of this Agreement. This Agreement may be executed by facsimile
signature, which, when so executed and delivered, shall be deemed to be an
original.

26. Governing Law; Submission to Jurisdiction. The provisions of this Agreement
and the respective rights and duties of Borrower and Lender hereunder shall be
governed by and construed in accordance with New York law, without regard to
principles of conflicts of laws. Borrower hereby irrevocably submits to the
non-exclusive jurisdiction of any New York state or federal court sitting in
Manhattan, New York, over any such action or proceeding arising out of or
relating to this Agreement, any Loan Document or any Related Writing, and
Borrower hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such New York state or federal court.
Borrower hereby irrevocably waives, to the fullest extent permitted by law, any
objection it may now or hereafter have to the laying of venue in any such action
or proceeding in any such court as well as any right it may now or hereafter
have to remove such action or proceeding, once commenced, to another court on
the grounds of FORUM NON CONVENIENS or otherwise. Borrower agrees that a final,
nonappealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

27. Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which, when so executed and delivered, shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

[Remainder of page intentionally left blank.]

 

15



--------------------------------------------------------------------------------

JURY TRIAL WAIVER. BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN BORROWER AND LENDER, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS RELATED THERETO.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Security
Agreement as of the date first written above.

 

Address:  

23 Old Kings Highway South

Darien, Connecticut 06820

  WEBMEDIABRANDS INC.     By:  

/s/ Mitchell S. Eisenberg

    Name:  

Mitchell S. Eisenberg

    Title:  

EVP and General Counsel

Signature Page to

Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

PLEDGED NOTES

None

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 2

PERMITTED LIENS AND TRANSFERS

Permitted Liens:

(a) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with generally accepted accounting principles in the
United States as then in effect (which shall include the official
interpretations thereof by the Financial Accounting Standards Board, applied on
a basis consistent with the past accounting practices and procedures of
Borrower);

(b) other statutory or common law Liens incidental to the conduct of its
business or the ownership of its property and assets that (i) were not incurred
in connection with the borrowing of money or the obtaining of advances or
credit, and (ii) do not in the aggregate materially detract from the value of
its property or assets or materially impair the use thereof in the operation of
its business;

(c) Liens on property or assets of Borrower to secure obligations of Borrower to
Mediabistro.com Inc., a Delaware corporation;

(d) any Lien granted to Lender, for the benefit of the Lender;

(e) purchase money Liens on fixed assets securing the loans and capitalized
lease obligations entered into by Borrower for the purchase or lease of fixed
assets (and refinancings of such loans or capitalized lease obligations), which
loans and capitalized lease obligations shall only be secured by the fixed
assets being purchased or leased and shall be limited to the purchase price, so
long as the aggregate principal amount of all such loans and capitalized lease
obligations for all Companies shall not exceed Five Hundred Dollars ($500,000)
at any time outstanding;

(f) easements or other minor defects or irregularities in title of real property
not interfering in any material respect with the use of such property in the
business of Borrower;

(g) any Lien on fixed assets owned by a Company as a result of an acquisition,
so long as (i) the aggregate amount of Indebtedness secured by all such Liens
does not exceed Five Hundred Thousand Dollars ($500,000) at any time
outstanding, and (ii) such Lien was not created at the time of or in
contemplation of such acquisition;

(h) judgment Liens in respect of judgments that in the aggregate, for all
Companies, do not exceed Two Hundred Thousand Dollars ($200,000);

 

S-2



--------------------------------------------------------------------------------

(i) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds, letters of
credit and other obligations of a like nature, in each case, in the ordinary
course of business;

(j) Liens arising out of conditional sales, title retention, consignment or
similar arrangements for the sale of goods entered into by Borrower in the
ordinary course of business;

(k) Liens that are contractual or statutory setoff rights arising in the
ordinary course of business with financial institutions, relating to pooled
deposit accounts or sweep accounts of Borrower to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business or
relating to purchase orders entered into with customers in the ordinary course
of business;

(l) Liens solely on any cash earnest money deposits in connection with any
letter of intent or purchase agreement;

(m) assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease and Liens or rights
reserved in any lease for rent or compliance with the terms of such lease;

(n) licenses, leases or subleases granted to third parties to the extent
permitted by the applicable terms of the Loan Documents and not interfering in
any material respect with the ordinary conduct of the business of Borrower or
resulting in a material diminution of the collateral so licensed, leased or
subleased; or

(o) other Liens, in addition to the Liens listed above, securing amounts, in the
aggregate for all Companies, not to exceed One Hundred Thousand Dollars
($100,000) at any time including, without limitation, any liens to providers of
cash management programs or corporate credit card services.

Permitted Transfers:

(a) Borrower may sell, lease, transfer or otherwise dispose of any of its assets
to Mediabistro; and

(b) Borrower may sell, lease, transfer or otherwise dispose of any assets that
are obsolete or no longer useful in Borrower’s business.

 

3



--------------------------------------------------------------------------------

SCHEDULE 4.4

LOCATIONS

 

Company

 

Chief Executive Office

 

Leased Properties

Webmediabrands Inc.  

23 Old Kings Highway South

Darien, Connecticut 06820

 

150 Executive Park Blvd.,

Suite 4100

San Francisco, CA 94134

Webmediabrands Inc.  

23 Old Kings Highway South

Darien, Connecticut 06820

 

23 Old Kings Highway South

Darien, CT 06820

Webmediabrands Inc.  

23 Old Kings Highway South

Darien, Connecticut 06820

 

475 Park Avenue South

New York, NY 10016

Company

 

Chief Executive Office

 

Owned Properties

Webmediabrands Inc.  

23 Old Kings Highway South

Darien, Connecticut 06820

 

6000 North Forest Park Drive

Peoria, IL 61614

 

S-4